


Exhibit 10.17.1

 

CONFIDENTIAL

 

December 22, 2008

 

Mr. George R. Richmond

16243 Highway 216

Brookwood, AL 35444

 

Dear George:

 

The terms of your employment with Jim Walter Resources, Inc. (the “Company”) are
currently governed by a letter employment agreement dated March 13, 2006 (the
“Original Agreement”). New tax rules under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), require that certain provisions of our
Original Agreement be amended. Accordingly, you and the Company hereby amend the
terms of your employment as set forth below. To the extent the terms of this
letter agreement are inconsistent with the terms of the Original Agreement, the
terms of this letter agreement will control.

 

1.     Section 2(d) of the Original Agreement is deleted in its entirety and
replaced with the following:

 

“d) You will receive a car allowance of $2,000 per month, subject to usual
withholding and employment taxes, payable in cash during the succeeding month in
accordance with normal payroll practices.”

 

2.     Section 4 of the Original Agreement is deleted in its entirety and
replaced with the following:

 

“4.           Your supplemental pension plan benefits will be funded through a
rabbi trust. Any benefits payable under the supplemental pension plan will be
paid in accordance with the terms of the supplemental pension plan document.”

 

3.     Section 5 of the Original Agreement is deleted in its entirety and
replaced with the following:

 

“5.           Severance Benefits

 

a)  In the event of your Involuntary Termination (as defined below), other than
for “Cause” (as defined in Section 10(a)), or your Constructive Termination (as
defined below), you will be eligible for the following severance benefits:

 

(i)            Eighteen (18) months of base salary continuation at the rate in
effect at the date of your separation from service (the

 

1

--------------------------------------------------------------------------------


 

“Severance Date”); provided that base salary will be paid in accordance with the
payroll dates in effect on the Severance Date, and such payment dates will not
be affected by any subsequent change in payroll practices.

 

(ii)           Walter Industries, Inc. shall authorize a pro-rata bonus under
the EIP (or successor annual bonus plan) based on the portion of the year
actually worked and computed based on actual year to date performance up to the
Severance Date. Such pro-rata bonus shall be paid during the year following the
year that includes the Severance Date in accordance with the terms of the EIP.

 

(iii)          Payment of an amount equal to your target bonus for the year that
includes the Severance Date under the EIP (or successor annual bonus plan),
payable during the year following the year that includes the Severance Date.

 

(iv)          Except as provided below, continuation of all fringe benefits at
the level in effect on the Severance Date, in each case beginning immediately
upon the Severance Date and continuing until the earlier of (A) the date that is
eighteen (18) months after the Severance Date, (B) the last date you are
eligible to participate in the benefit under applicable law, or (C) the date you
are eligible to receive comparable benefits from a subsequent employer, as
determined solely by the Company in good faith. Such benefits shall be provided
to you at the same coverage level and cost to you as in effect on the Severance
Date. Notwithstanding the foregoing, your participation in the Employee Stock
Purchase Plan and long-term disability insurance plan, and your ability to make
deferrals under the 401(k) plan, will cease effective on the Severance Date.

 

To the extent required by law, you shall qualify for COBRA health benefit
continuation coverage beginning upon expiration of the eighteen (18) month
benefit continuation period described above.

 

For purposes of enforcing this subsection (iv), you shall be deemed to have a
duty to keep the Company informed as to the terms and conditions of any
subsequent employment and the corresponding benefits earned from such
employment, and shall provide, or cause to provide, to the Company in writing
correct, complete, and timely information concerning the same.

 

b)             Notwithstanding anything to the contrary in this agreement, if
you are a Specified Employee (as defined below) on the Severance Date, to the
extent that you are entitled to receive any benefit or payment under this
agreement that constitutes deferred compensation within the meaning of

 

2

--------------------------------------------------------------------------------


 

Section 409A of the Code before the date that is six (6) months after the
Severance Date, such benefits or payments shall not be provided or paid to you
on the date otherwise required to be provided or paid. Instead, all such amounts
shall be accumulated and paid in a single lump sum to you on the first business
day after the date that is six (6) months after the Severance Date (or, if
earlier, within fifteen (15) days following your date of death). If you are
required to pay for a benefit that is otherwise required to be provided by the
Company under this agreement by reason of this Section 5(b), you shall be
entitled to reimbursement for such payments on the first business day after the
date that is six (6) months after the Severance Date (or, if earlier, within
fifteen (15) days following your date of death). All benefits or payments
otherwise required to be provided or paid on or after the date that is six
(6) months after the Severance Date shall not be affected by this
Section 5(b) and shall be provided or paid in accordance with the payment
schedule applicable to such benefit or payment under this agreement.  Prior to
the imposition of the six month delay as set forth in this Section 5(b), it is
intended that (i) each installment under this agreement be regarded as a
separate “payment” for purposes of Section 409A of the Code, and (ii) all
benefits or payments provided under this agreement satisfy, to the greatest
extent possible, the exemptions from the application of Section 409A of the Code
provided under Treasury Regulations Sections 1.409A-1(b)(4) (short-term
deferral) or 1.409A-1(b)(9) (certain separation pay plans). This Section 5(b) is
intended to comply with the requirements of Section 409A(a)(2)(B)(i) of the
Code.

 

c) For purposes of this agreement, the following terms have the meanings set
forth below:

 

(i) “Involuntary Termination” means your involuntary separation from service
within the meaning of Treasury Regulations Section 1.409A-1(n)(1).

 

(ii) “Constructive Termination” means your voluntary separation from service for
Good Reason. “Good Reason” means the occurrence of any of the following
conditions (in each case arising without your consent): (A) a material
diminution in your base compensation; or (B) a material diminution in your
authority, duties or responsibilities. Notwithstanding the foregoing, your
voluntary separation from service shall be a Constructive Termination only if
(x) you provide written notice of the facts or circumstances constituting a Good
Reason condition to the Company within 30 days after the initial existence of
the Good Reason condition, (y) the Company does not remedy the Good Reason
condition within 30 days after it receives such notice, and (z) the voluntary
separation from service occurs within 90 days after the initial existence of the
Good Reason condition. The foregoing definition of Constructive Termination is
intended to qualify for the safe harbor under Treasury

 

3

--------------------------------------------------------------------------------


 

Regulations Section 1.409A-1(n)(2)(ii) for treating a voluntary separation from
service as an involuntary separation from service.

 

(iii) “Separation from service” means your “separation from service” from your
employer within the meaning of Section 409A(a)(2)(A)(i) of the Code and the
default rules of Treasury Regulations Section 1.409A-1(h). For this purpose,
your “employer” is the Company and every entity or other person which
collectively with the Company constitutes a single service recipient (as that
term is defined in Treasury Regulations Sections 1.409A-1(g)) as the result of
the application of the rules of Treasury Regulations Sections 1.409A-1(h)(3);
provided that an 80% standard (in lieu of the default 50% standard) shall be
used for purposes of determining the service recipient / employer for this
purpose.

 

(iv)”Specified Employee” means a “specified employee” of the service recipient
that includes the Company (as determined under Treasury Regulations Sections
1.409A-1(g)) within the meaning of Section 409A(a)(2)(B)(i) of the Code and
Treasury Regulations Section 1.409A-1(i), as determined in accordance with the
procedures adopted by such service recipient that are then in effect, or, if no
such procedures are then in effect, in accordance with the default procedures
set forth in Treasury Regulations Section 1.409A-1(i).

 

d)             You shall not be entitled to severance benefits under this
agreement in the event you experience a separation from service within
twenty-four months after a Change in Control of Walter Industries, Inc. (as
defined in your Executive Change in Control Severance Agreement with Walter
Industries, Inc.). Severance benefits payable upon a separation from service
during such period, if any, shall be determined and paid under such Executive
Change in Control Severance Agreement.”

 

4.     The parties agree that “Good Reason” (as defined above) will not exist
solely because of the occurrence of any of the events described in
Section 10(b) of the Original Agreement.

 

5.     The penultimate sentence of Section 11 of the Original Agreement is
deleted in its entirety and replaced with the following:

 

“This payment shall be paid to you as promptly as possible after you remit the
related taxes and in any event no later than the end of your taxable year
immediately following your taxable year in which you remit the related taxes.”

 

6.     A new Section 13 is inserted immediately after Section 12 of the Original
Agreement, as follows:

 

4

--------------------------------------------------------------------------------


 

“13.         To the extent this agreement provides for reimbursements of
expenses incurred by you or in-kind benefits the provision of which are not
exempt from the requirements of Section 409A of the Code, the following terms
apply with respect to such reimbursements or benefits: (1) the reimbursement of
expenses or provision of in-kind benefits will be made or provided only during
the period of time in which you are employed by the Company or during the other
period of time specifically provided herein; (2) the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during a calendar year will not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (3) all reimbursements will be made upon
your request in accordance with the Company’s normal policies but no later than
the last day of the calendar year immediately following the calendar year in
which the expense was incurred; and (4) the right to the reimbursement or the
in-kind benefit will not be subject to liquidation or exchange for another
benefit.”

 

7.     This letter agreement records the final, complete, and exclusive
understanding among the parties regarding the amendment of the Original
Agreement. As amended by this letter agreement, the Original Agreement is
ratified and remains in full force and effect in accordance with its terms.

 

If you are in agreement with the foregoing terms, please sign and return one
copy of this letter agreement, and retain one for your record.

 

Very truly yours,

 

 

 

 

 

/s/ Larry E. Williams

 

Name:

Larry E. Williams

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Agreed and Accepted:

 

 

 

 

 

/s/ George R. RIchmond

 

George R. Richmond

 

 

 

Date:

12/29/08

 

 

5

--------------------------------------------------------------------------------
